UNITED STATES DISTRICT COURT
FOR THE DIS'I`RICT OF COLUMBIA

NATIONAL LABOR RELATIONS

)
)
BOARD, )
)
Petitioner, )
)
v. ) Misc. Action No. 07-549 (JMF)

) REDACTED
JACKSON HOSPITAL CORP., d/b/a )
KENTUCKY RIVER MEDICAL )
CENTER, )
)
Respondent. )
)

MEMORANDUM OPINION

l have been appointed to act as special master in this case. Currently pending before me
and ripe for resolution is petitioner’s Motion for Leave to Amend and Supplement Petition for
Adiudication in Civil Contempts and for Other Civil Relief [#62] ("Mot. to Amend”)‘ and the
parties’ cross-motions for summary adjudication.z
I. BACKGROUND

A. Procedural Background

The facts of the case have been detailed in my previous opinion. §eg N.L.R.B. v. Jackson

‘ Petitioners filed a redacted version of the motion at Docket #59. All references will be to the
sealed version. Portions in double-brackets ([[ ]]) will be redacted in the public filing.

2 Respondent’s Motion for Partial Summary Judgment Pursuant to Federal Rule of Civil
Procedure 56 and Local Rule 7Lh) ("KRMC SJM") [#52] and Motion of the National Labor
Relations Board for Summary Adiudication in Civil Contemgt (lncluding Memorandum of
Points and Authorities in Support Thereof ("NLRB SJM") [#65]. Petitioners also filed a
redacted version of the motion for summary adjudication at Docket #60. All references will be to
the sealed version. Portions in double-brackets ([[ ]]) will be redacted in the public flling.

Hosp. Corp., 257 F.R.D. 302, 306 (D.D.C. 2009). Briefly, the United Steelworkers of America,
AFL-ClO-CLC ("the Union") filed charges with the National Labor Relations Board ("NLRB" or
"petitioner") under the National Labor Relations Act, 29 U.S.C. § 151 et seq. ("NLRA" or "the
Act")3 against Jackson Hospital Corporation, doing business as Kentucky River Medical Center
("KRMC" or "respondent"). l;d. Union’s allegations included that "KRMC was engaging in
unfair labor practices, including refusing to meet and bargain with the Union; threatening,
punishing, and discharging employees who participated in Union activities; taking action without
consulting with the Union; videotaping Union activities; and posting anti-Union signs." ld; The
NLRB General Counsel issued complaints based on the Union’s charges, which were then tried
before Administrative Law Judge David Evans. I_cL

In his decision of February 20, 2002, Judge Evans concluded that KRMC had engaged in
unfair labor practices in violation of the Act, and that it "must be ordered to cease and desist
therefrom and to take certain affirmative action that is designed to effectuate the policies of the
Act." l_cL (citing Jackson Hosp. Corp. d/b/a Ky. River Med. Ctr. & United Steelworkers of Amg

AFL-CIO-CLC & Anita Turner, 340 NLRB No. 7l at 72). The decision was appealed to the

NLRB, which upheld Judge Evans’ decision, with only slight modifications Q._ KRMC
petitioned the United States Court of Appeals for the District of Columbia Circuit for review of
the NLRB’s decision, prompting the NLRB to file a cross-petition for enforcement of its order.
I;d. KRMC failed to file a timely response to NLRB’s petition, and the court of appeals

subsequently dismissed KRMC’s petition for review and granted NLRB’s petition for

3 All references to the United States Code are to the electronic versions that appear in Westlaw or
Lexis.

enforcement on June 3, 2005. §§

On January 27, 2007, the NLRB filed a petition with the court of appeals to hold KRMC
in civil contempt for failure to comply with the court’s order, and moved to have the case
referred to a special master. § In an order filed on November 9, 2007, the court of appeals
granted that motion, and appointed me as special master. §§ USCA Order of November 9, 2007
("USCA Order") [#l].

B. The Charges in the Initial Petition

ln the petition for adjudication in civil contempt filed with the court of appeals, the
NLRB charged that KRMC had disobeyed the court of appeals’ 2005 order by:

l. F ailing to comply with paragraph Z(a) of the court’s judgment by failing to offer
reinstatement to Clara Gabbard and Sandra (Baker) Hutton;

2. Failing to bargain collectively and in good faith, in violation of paragraphs l(e),
l(g), and 2(e) of the judgment, by engaging in tactics designed to minimize the
time available for bargaining with USW, by:

(A) arriving late for bargaining sessions on July 12, 2005, April l2, 2006,
August 9, 2006, August l0, 2006, and September 19, 2006;

(B) walking out on bargaining sessions before they were completed on July l2,
2005, October 6, 2005, and April l2, 2006;

(C) Cancelling unilaterally or failing to appear for bargaining sessions
scheduled for July l3, 2005, October 7, 2005, and September 19, 2006;

(D) Answering and making phone calls during bargaining sessions, or leaving
sessions for lengthy caucuses, on October 6, 2005, June 8, 2006, June 9,
2006, August 9, 2006, and August 10, 2006;

3. Unilaterally changing the terms and conditions of employment of the employees
in the unit represented by the Union without bargaining by:

(A) Implementing a wage increase and new wage policy on July 28, 2005;

(B) Changing the work duties of its dietary and certified nursing assistant
(CNA) employees represented by the Union in May 2006, without notice
to the Union;

(C) Implementing a new sick leave policy for its housekeeping employees
represented by the Union, without prior notice to the Union;

(D) Implementing a new call-off/on-call procedure for its nurses represented
by the Union in May or June 2006, without prior notice to the Union;

4. F ailing to bargain collectively and in good faith, in violation of paragraphs l(e),
l(g), and 2(e) of the judgment, by informing the Union on August 9 and August
10, 2006, that respondent would not provide documents requested by the Union
on July 27, 2006 that pertained to respondent’s discipline of an employee
represented by the Union.

§e_e Petition of the National Labor Relations Board for Adiudication in Civil Contempt and for
Other Relief ("Petition") at 3-5, National Labor Relations Board v. Jackson Hospital
Cor;gation, d/b/a Kentucky River Medical Center, No. 04-1019 (D.C. Cir. Jan. 27, 2007),
Document No, l0l9738.

Il. PETITIONER’S MOTION TO AMEND AND SUPPLEMENT THE PETITION
A. Allegations Based on Events Since the Filing of the Initial Petition

Petitioner now seeks leave of the court to supplement its petition by adding the following

allegations:

l. KRMC indefinitely suspended the sole remaining Union bargaining team
member, Debbie Miller, in January 2009;

2. KRMC has engaged in bad faith bargaining by establishing [[
]] and

by having its chief negotiator deliberately [[
ll;

(A) On or about April 2007, KRMC unilaterally implemented a wage increase
for its employees represented by the Union; and

(B) On or about April 2008, respondent unilaterally implemented a wage
increase for its employees represented by the Union; and

(C) On or about April 2009, respondent unilaterally implemented a wage
increase for its employees represented by the Union.

3. On or about February 27, 2009, the Union sent respondent attorney Carrnody a
written request for relevant information, seeking a complete listing of all
bargaining unit employees, along with their addresses, telephone numbers,
departments, job titles, and current hourly rates.

4. Respondent failed to produce the requested information for more than two months
without explanation for the delay and only after the Union filed an unfair labor
practice charge.

5. Since on or about January 16, 2009, respondent has failed to and refused to
comply with paragraph l(c) of the Court’s judgment by indefinitely suspending
the sole remaining Union bargaining team member, Debbie Miller, because of her
Union activities.

6. Respondent has failed and refused to comply with paragraph 2(e) by engaging in
bad faith bargaining by establishing [[ `

jj and by having its chief
negotiator [[' ]].
§e§ Mot. to Amend at 4-5.
B. The Nature of the New Allegations
The petition filed in the court of appeals dealt by necessity with events that had occurred
from the inception of the controversy to January 27, 2007, the date of its filing. With one
exception-the allegation premised on the establishment of [[

»]]~NLRB has now moved to amend its complaint to add
allegations of contempt based on events that have occurred since the date of the filing. The
Order of the court of appeals authorizes me to consider "motions to amend or supplement the
pleadings and all other matters as authorized by the F ederal Rules of Civil Procedure." USCA

Order at 2.

C. Legal Standard

While the NLRB has moved to amend under both Rules l5(a) and l5(d) of the F ederal
Rules of Civil Procedure (Mot. to Amend at l), the more appropriate rule for adding occurrences
since the filing of the initial petition is Rule l5(d), which permits a party to file a supplemental
pleading "setting out any transaction, occurrence, or event that happened after the date of the
pleading to be supplemented." Fed. R. Civ. P. l5(d).

The difference between Rules l5(a) and l5(d) is fundamental. A motion to amend under
Rule l5(a) relates to matters that occurred before the original petition was filed; a motion to
amend under Rule l5(d) "seeks to set forth transactions, occurrences or events that took place
after the original complaint was filed." l Steven S. Gensler, F ederal Rules of Civil Procedure:
Rules and Commentag 286 (2010). §§ Prasco, LLC v. Medicis Pharm. Corp, 537 F.3d l329,

1337 n.5 (Fed. Cir. 2008); Connectu LLC v. Zuckerberg, 522 F.3d 82, 90 (lst Cir, 2008).

While certain amendments under Rule l5(a) are of right, filing a supplemental pleading
under Rule l5(d) always requires leave of court upon motion, Fed. R. Civ. P. l5(d), The
standard guiding the exercise of the court’s discretion as to motions made under either Rules

l5(a) or l5(d) is, however, similar. Wildearth Guardians v. Kempthorne, 592 F. Supp. 2d 18, 23

(D.D.C. 2008). Leave to amend or supplement a complaint is freely given unless the party
opposing it shows "undue delay, bad faith or dilatory motive on the part of the movant, repeated
failures to cure deficiencies by amendments previously allowed, undue prejudice to the opposing
party by virtue of allowance of the amendment, futility of amendment, etc." Forrnan v. Davis,
371 U.S. 178, 182 (1962). Unless the opponent of the motion makes such a showing, leave to
amend should be freely given. l;d.

Of these factors, there can be no justified claim of repeated failures to cure deficiencies.

Thus, the only pertinent factors are bad faith, undue delay, resulting prejudice, and the futility of
amendment
1. P0st-2007 Claims.' Bad Faith, Undue Delay, and Resultz`ng Prejudice

hi assessing delay when supplementation is sought, the appropriate period to consider is
obviously the time from the occurrence of the event to the motion to supplement.

First, the suspension of Debbie Miller occurred in 2009, as did the asserted failure to
provide information. Second, the wages increases occurred in 2007, 2008, and 2009. Third, the
failure to produce information sought to be added occurred in 2009,

As to the events that occurred in 2009, the motion to supplement was filed on October 30,
2009, in the same year when the events occurred, and after discovery had ended and it had
become clear to the NLRB that KRMC was not going to consent. l certainly cannot equate that

to the utterly unjustified delay l encountered in Becker v. District of Columbia, 258 F.R.D. 182

(D.D.C. 2009), where the defendants asserted an affirmative defense for the first time five years
after discovery had closed.

I appreciate that KRMC claims bad faith and a dilatory motive because the NLRB is
seeking to avoid having to prosecute any of these matters as unfair labor practices using the
available administrative process. KRMC accuses NLRB, knowing that the D.C. Circuit held that
its only two remaining members cannot resolve matters before it legitimately, of attempting to

use this proceeding to do indirectly what it cannot do directly. Memorandum in Opposition to

Motion for Leave to Amend and Supplement Petition for Adjudication in Civil Conterm)t and for

Other Civil Relief [#71] at 14 (citing Laurel BaLe Healthcare of Lake Lanier, Inc. v. NLRB, 564
F.3d 469, 472-73 (D.C. Cir. 2009)). Be that as it may, l have an independent responsibility to the

court of appeals to resolve all of the issues pertaining to KRMC’s alleged contempt. If, as l have
concluded, the NLRB’s motion to supplement is otherwise legitimate, l cannot let the potential
inability of the NLRB to adjudicate unfair labor practices in its present composition to deter me
from finishing what l have to do.

Moreover, l find no prejudice to KRMC from having to defend against these allegations.
First, the only facts pertaining to Miller’s suspension are known: she was suspended for smoking
while having with her a phlebotomy tray. Second, the KRMC person most familiar with the
facts, Karla Miller, was deposed and testified to those facts. l see no need for any additional
discovery and, as will be explained later, l am convinced that whether Miller was suspended in
retaliation for union activity raises a genuine issue of material fact; l cannot divine who would
have any more information than the two women, both named Miller, whose potential testimony
is known. l therefore see no prejudice whatsoever in KRMC’s having to defend the suspension
on the present record.

As to the 2008 and 2009 wage increases, the parties advise me that there have been no
collective bargaining sessions since 2006," and all that can be known about this event-KRMC
implemented a wage increase without bargaining about it-is known. Again, there is no prejudice
from having KRMC defend its action on the present record.

Finally, there are the allegations pertaining to the delay in 2009 that the Union claimed it
encountered when it demanded information of KRMC on February 27, 2009, but did not receive
the requested information until May 5, 2009. NLRB SJM at 28-29. Again, the allegation is based

on letters and the testimony of witnesses who have been deposed and spoken to these allegations.

" _S_eg Mot. to Amend at 2.

I_395 F.2d 622, 624 (D.C. Cir. l968). Management may not, however, avail itself of
that prerogative if it did not engage in good faith bargaining before impasse was reached. §
Obviously, if management stonewalls during the negotiations, and then unilaterally implements
the wage increase (or other term or condition of employrnent), it has failed in its fundamental
legal obligation to engage in good faith bargaining about the increase.

Both the NLRB and respondent insist that they are entitled to summary judgment
concerning the entire course of the collective bargaining between them, and the imposition of the
annual wage increases thereafter, but they both ignore that the question of whether or how
impasse had been reached is a question of material fact. Deterrnining whether the parties
bargained in good faith before impasse requires a careful, nuanced evaluation of all of the facts

leading up to the moment when one party claims that impasse was reached after good faith

l0

bargaining

Here, all l know is that "[o]n February 9, 2005, and numerous other occasions, the parties
bargained over the wage increases" and "exchanged correspondence expressing their views,
understandings and positions." Memorandum of Points and Authorities in Support of
Respondent’s Motion for Partial Summary judgment Pursuant to Local Civil Rule 7Qi) ("KRMC
SJM Memo") [#52] at 18 (citing Respondent’s Statement of Undisputed Material Facts in
Support of Motion for Partial SummaiLJudggient Pursuant to Local Rulel 7(h)( l) ("KRMC
Facts") [#52] at jljl 98-l02). KRMC asserts that the Union consented to an increase, but
demanded that the increase be part of a collective bargaining agreement of three years. KRMC
Facts at 1111 99-100, 103-08, l 10, KRMC’s representative rejected the contract duration term as
unrealistic, declared an impasse, and implemented the wage increase. ld_. at 111 ll4, ll6.

For its part, NLRB insists that KRMC never intended to bargain collectively. NLRB SJM
at 47. To the NLRB, the facts pertaining to the entire course of bargaining show that KRMC
never had any intention of reaching an agreement with the Union, but [[

’§]; it never truly engaged in collective bargaining in good faith, icf

Clearly, the question of what happened during the course of collective bargaining is a
disputed and material fact, as is the intent with which KRMC acted during the negotiations; did it
always [[ _]]?

A judge clearly errs when on summary judgment she resolves questions of fact; once one
emerges, the court’s power is exhausted and summary resolution is impossible. Anderson v.
Liberty Lobby, lnc, 477 U.S. 242, 249 (1986) ("[A]t the summary judgment stage the judge’s

function is not himself to weigh the evidence and determine the truth of the matter but to

ll

determine whether there is a genuine issue for trial."). The parties’ cross-motions for summary
judgment as to the bargaining sessions and the unilateral wage increases are denied.

l appreciate that there are other arrows in KRMC’s quiver, at least as to the wage
increases. lt insists that the implementation of the 2005 wage increase was justified by an
economic exigency, or was simply an annual event that happened to occur during negotiations.
KRMC SJM Memo at 20-29. But, if KRMC prevails on its contention that it bargained in good
faith before it implemented the 2005 wage increase, it is unnecessary to reach either issue.

Moreover, KRMC also ignores that resolution of both legal issues tums on the resolution
of factual issues, such as whether the economic exigency it claims motivated its wage increase in
fact existed. lt is also true that KRMC never justified the increase at the time on the grounds that
it was a discrete annual event. Certainly, there is a question of fact as to why it implemented the
wage increase when it did. l cannot resolve that question without a thorough consideration of all
the facts bearing on the bargaining and the claimed financial condition offered as justification for
the exigency KRMC now invokes.

B. Reinstatement of Hutton and Gabbard

A series of events in this case led to the unfortunate failure of both parties to make either
Administrative Law Judge Evans or the court of appeals aware of an order in a parallel case, even
though that order would have unquestionably led to the modification of the orders that Judge
Evans and the court of appeals entered.

The complicated history begins in 2001, when the evidentiary hearing before ALJ Evans
ended with his closing the record on August 2, 200l. One of the issues before the ALJ was

whether KRMC should be required to offer reinstatement to two women named Sandra Baker

l2

(now Hutton) and Clara Gabbard, whom the NLRB claimed had been fired because of their union
activity.

On January 26, 2001 the Regional Director of Region 9 of the NLRB commenced an
independent proceeding in the United States District Court for the Eastem District of Kentucky.
KRMC F acts at jj l. ln this proceeding, the NLRB sought the reinstatement of the same two
women for the same reasons advanced in the proceeding before ALJ Evans.

That court, per Judge Hood, issued an order on January 18, 2002, that, inter alia, ordered

the reinstatement of Hutton and Gabbard. Ahearm et al. v. Jackson Hospital, et al., 5:02-cv-

00009 (E.D. Ky. Jan. l8, 2002). KRMC claims that it is undisputed that it made written offers of
reinstatement to both women in accordance with Judge Hood’s order, and that both women
returned to work shortly after Judge Hood issued his order, z`.e., in January and February, 2002.
KRMC SJM Memo at l7.

Although the NLRB sought the identical relief in the proceeding before ALJ Evans, no
one told ALJ Evans that he need not concem himself with the reinstatement of Hutton and
Gabbard in light of Judge Hood’s order. Thus, he, too, ordered the reinstatement of Hutton and
Gabbard on February 20, 2002, unaware (according to KRMC) that they had been offered
reinstatement and accepted it. KRMC SJM Memo at ll.

The plot then thickened. KRMC appealed from Judge Hood’s order to the Sixth Circuit.
While the appeal was pending, KRMC went back to Judge Hood, complaining that Gabbard had
failed to show up for retum-to-work examinations and had threatened to "get even" with those
who had mistreated her at KRMC. KRMC SJM Memo at l2. Judge Hood credited these

complaints, and modified his order to find Gabbard unfit for reinstatement. Ahearn, 5:02-cv-

l3

00009 (E.D. Ky. May 28, 2002). KMRC was therefore no longer obliged to offer Gabbard
reinstatement.

Ultimately, the Sixth Circuit affirmed Judge Hood’s rulings in the rest of the case
between the NLRB and KRMC, including his conclusion that Gabbard and Hutton had been

illegally terminated for union activity. Ahearn v. Jackson Hosp. Corp, 351 F.3d 226 (6th Cir.

2003).

ln the meanwhile, KRMC had sought review of ALJ Evans’s decision by filing a petition
with NLRB on April l8, 2002. KRMC F acts at 1[23. NLRB was a party to the case before Judge
Hood and knew as well as KRMC that Judge Hood had relieved KRMC of any obligation to
reinstate Gabbard. Yet, and although it is hard to believe, the NLRB affirmed Judge Evans’
decision and ordered KRMC to reinstate Gabbard, Hutton, and other employees, despite Judge

Hood’s order as to Gabbard that was to the precise contrary. ln re Jackson Hosp. Corp. d/b/a

Kentucky River Med. Ctr. and United Steelworkers of America, AFL-ClO-CLC and Anita

_l:grli_e_r, 340 N.L.R.B. 536, 537 (N.L.R.B. 2003).

lt gets worse. When the NLRB sought enforcement of the NLRB’s affirmation of Judge
Evans’ order, it did not tell the court of appeals about Judge Hood’s order relieving KRMC of
any obligation to reinstate Gabbard, from which the NLRB had not appealed. Thus, the court of
appeals enforced the order of the NLRB that KRMC reinstate Gabbard, even though Judge Hood
had relieved KRMC of that very obligation.

lt is hard to determine who is more to blame for all this. KRMC should have told ALJ
Evans of Judge Hood’s order so that neither he nor the NLRB would have wasted any time on the

question of Gabbard’s reinstatement. The NLRB should never have ordered the reinstatement of

14

Gabbard, let alone sought enforcement of that order, when a federal judge had relieved KRMC of
that obligation.

KRMC devotes a portion of its motion to justifying why it did not tell anyone about
judge Hood’s order. _Sg KRMC SJM Memo at l7-l8. There is not ajudge or court of appeals
that would be offended by being told that a decision by another court has resolved a matter,
eliminating the need for that judge or that court to resolve an issue otherwise before it.
Moreover, Judge Hood’s modification of his order pertaining to Gabbard, from which no appeal
was taken, rendered the issue of her reinstatement moot. F ederal courts lack jurisdiction over
issues that are moot,$ and the same should be true of administrative agencies who are conducting
themselves in accordance with fundamental principles of law. The notion that parties lack a
mechanism to advise a judge or court that developments have rendered an issue moot, when
courts are obliged to notice their own lack of jurisdiction sua sponte,° is absurd.

This is water over the dam; the first question presented is the impact of Judge’s Hood’s
order on the summary adjudication in this case,

The answer is easy; Judge Hood’s order is a final judgment, and bars the parties to the
case from any effort to relitigate in another forum what was litigated before him. Natura1 Res.

Def. Counci1v. Envtl. Prot. Agency, 513 F.3d 257, 260 (D.C. Cir. 2008); Restatement (Second)

of Judgments §§ 17(2)-(3) (1982). Hence, the NLRB is barred from relitigating any question
pertaining to the reinstatement of Gabbard whatsoever; the bar of a final judgment pertains to any

allegation that was or could have been made in the matter that led to the entry of that final

5 District of columbia v. Doe, 611 F.3d sss, 894(1).€. Cir. 2010).
6 Fed. R. Civ. P. i2(h)(3).

15

judgment, San Remo Hotel, L.P. v. San Francisco, 545 U.S. 323, 336 n.16 (2005) (quoting Allen

v. McCuLry, 449 U.S. 90, 94 (1980)). Thus, the NLRB is barred from litigating again any claim
as to her reinstatement, and KRMC is entitled to summary judgment on that claim.

The situation is different as to Hutton, but the result is the same. KRMC has tendered
uncontested facts that it offered Hutton reinstatement shortly after Judge Hood ruled, and she
accepted it. KRMC Facts at 1111 7-9. NLRB does not tender any evidence upon which a
reasonable person could predicate a contrary conclusion, and KRMC is therefore entitled to
summary judgment, lt nearly goes without saying that, contrary to NLRB’s assertion, KRMC
was not perpetually obliged to keep renewing an offer of reinstatement to Hutton every year since
the 2005 order. The order speaks only of reinstatement, and the uncontested facts establish that
KRMC fulfilled the only obligation it had.

C. Failure to Provide Information

As explained above, in its petition to the court of appeals in this case, the NLRB charged
that, in 2006, KRMC failed to provide information it sought in a timely manner. Petition at 3.
KRMC seeks summary adjudication that the 2006 events cannot be the premise of a contempt
citation; the NLRB does not seek summary adjudication in its favor based on the 2006 events.

As also explained above, NLRB seeks to amend its petition to claim another failure to
provide information in 2009. Mot. to Amend at 4-5. The NLRB seeks summary adjudication of
that claim but, at this point, KRMC, perhaps waiting for my resolution of the motion to amend,
has not spoken to the events in 2009.

Furthermore, in 2009, the Union filed an unfair labor practice charge based on KRMC’s

alleged failure to provide the demanded inforrnation. NLRB SJM at 29.

16

1. The 2006 Events

KRMC moves for summary adjudication of the 2006 events related to requests for
information by NLRB, stating that it did not engage in improper or dilatory tactics. KRMC SJM
at 36.

The allegation in the original petition is that KRMC committed an unfair labor practice
by advising the Union on August 9, and August 10, 2006 that it would not provide any
information requested by the Union in July 27, 2006. Petition at 5.

On July 27, 2006, Randy Pidcock, District Organizing Coordinator, District 8, of the
Union wrote a letter to KRMC’s counsel, Don T. Carinody demanding "all documentation
relative to the Hospital’s suspension of Kristen Richardson.” KRMC SJM, Tab K(2) [#52-14],
Carrnody Dep. at Exh. 8.

There is no written evidence attesting to what occurred on August 9 and August 10, 2006,
but Pidcock testified that his notes of an August 9, 2006 negotiating session indicate that he was
"hoping to ask about the suspension of Kristen Richerson" at the next bargaining session. KRMC
SJM, 'l`ab L [#52~15], Pidcock Dep. at 222: 16-18. The next bargaining session was held the next
day, August 10, 2006, and, according to Pidcock’s notes, the suspension of Kristen Richerson
was on the agenda, along with other topics.  at 225 :21-24-223:2.

On August 8, 2006, O. David Bevins, Chief Executive Officer, KRMC, wrote a letter to
Kristen Richerson, confirming that she had been suspended, effective July 1 1, 2006, pending an
investigation of an event that had occurred on July 8, 2006. KRMC SJM, Tab(K)(Z), Carrnody
Dep. at Exh. 8.

On August 14, 2006, Pidcock wrote to Carmody, stating that "this will confirm that you

17

had planned to send to me, by ovemight delivery, additional requested documentation relative to
the suspension of Kristen Richerson." l§

There is no evidence whatsoever that KRMC advised the Union that it was refusing to
provide any information on Augist 9 and 10, 2006. KRMC is therefore entitled to summary
adjudication dismissing this charge.

2. The 2009 Events

NLRB moves for summary judgment with regard to KRMC’s alleged failure to timely
provide presumptively relevant information requested by the Union on February 27, 2009. NLRB
SJM at 54-55. I am allowing NLRB to amend its petition with this claim under Rule l5(d) of the
F ederal Rules of Civil Procedure, as noted above, because there is a developed record, and
KRMC will not be prejudiced by the amendment, KRMC has not spoken to this allegation,
because it did not know how 1 would rule on whether NLRB could prosecute this charge. In my
discretion, 1 will deny NLRB’s motion. lt would be unfair to resolve that motion without
KRMC’s being heard when it could not know how l would rule. However, 1 am also reluctant to
allow any more briefing on summary adjudication questions. The charge is discrete and based on
a single demand for information. Therefore, it surely will not take much time for the parties to
address it at trial and for me to resolve it then.

D. Miller Suspension

ln 2003, the Board found that Debbie Miller had been discharged unlawfully in 2000 for

participating in the Union strike at KRMC. _Sj:_e ln re Jackson Hosp. Corp., 340 N.L.R.B. at 584.

She was reinstated in August 2004. NLRB SJM at 36.

ln 2006, she became a member of the Union negotiating team with Shirley White, Louise

18

Gross, and Lynn Combs, who are nurses. l_cL at 37.

On July 29, 2008, an administrative law judge concluded that KRMC had terminated
Gross and suspended Combs for their union activities, including being members of the Union
negotiating team. ln re Jackson Hosg Corp. d/b/a Kentucky River Med. Ctr. and United SteeL
Paper & Forestry, Rubber, Mfg., Energy, Allied lndus. & Svc. Workers lnt’l UnionLAFL-CIO-
§_I£, Case Nos. 9-CA-42249, 9-CA-43 128, 9-CA-43165, 9-CA-43397, 2008 NLRB LEXIS 232,
at *110-11, *148-49 (N.L.R.B. July 29, 2008).

On January 16, 2009, KRMC notified Miller that she was being placed on indefinite,
unpaid investigatory suspension. NLRB SJM at 38.

On February 18, 2009, the United States Court of Appeals for the Sixth Circuit enforced
the NLRB’s order awarding back pay to Miller as a result of her unlawful termination in 2000.

NLRB v. Jackson Hosp. Corp., 557 F.3d 301, 304 (6th Cir. 2009).

While KRMC has not sought summary adjudication and responded to the NLRB’s
contention, the NLRB insists that the indefinite suspension (apparently still in force) was clearly
in retaliation for Miller’s union activity, entitling the Board to summary judgment, lt appears,
however, from the NLRB’s summary of the evidence in its motion, that KRMC suspended Miller
because she went to smoke a cigarette in a "smoke shack" (where employees go to smoke) with a
phlebotomy tray holding tubes for blood, syringes, alcohol, gauze or cotton balls, band-aids, tape,
a patient order and a biohazard container into which the used needles were to be put. NLRB SJM
at 37. According to the NLRB, KRMC justified its suspension of Miller because of the risk of
contamination of the contents of the tray if it had fallen off Miller’s lap in the smoke shack. l_d. at

39.

19

The NLRB insists, however, that Miller is being punished differently from the woman
who was with her (Theresa Brister), and that the unique nature of Miller’s indefinite suspension
justifies the conclusion that the reasons for suspending Miller were a pretext for punishing her
for her union activities. _l_cL at 40.

Even without an opposition by KRMC, l am certain that the existence of genuine issues
of material fact preclude the summary adjudication the NLRB seeks.

The court of appeals has explained the proper approach to resolving claims of retaliation
based on union activity as follows:

Under Wrz`ght Lz`ne,’ the General Counsel must make a prima facie
showing sufficient to support the inference that the employee is
engaged in protected conduct and the employer was so aware, and
that the protected activity was a motivating factor in the employer’s
decision to take adverse action; the employer may rebut the
inference by showing by a preponderance of evidence that the same
action would have taken place even in the absence of the protected
conduct. Laro Maint. Co;p. v. NLRB, 56 F.3d 224, 228
(D.C.Cir.l995); _se_e_ NLRB v. Transp. Mgmt. Corp. 462 U.S. 393,
401-03 (1983).

Citizens lnv. Svcs. Corp. v. NLRB, 430 F.3d 1l95, 1198 (D.C. Cir. 2005).

While there seems to be a prima facie showing that Miller had engaged in protected
activity, that the employer was unquestionably aware of it, and that it may have been a
motivating factor in the decision to suspend Miller, the employer is entitled to try to rebut that
inference by showing that Miller would have been suspended even if she had not engaged in
protected activity. l cannot possibly say that this record in itself compels the conclusion that no

reasonable person could possibly find that the employer’s justification was reasonable and would

7 l.e., Wright Line v. Lamoureux, 251 N.L.R.B. 1083 (1980); enforced, 662 F.2d 899 (lst Cir.
1981).

20

have to conclude that the justification was pretextual.

Moreover, Citizens involved the review of an NLRB decision. ln the particularly
analogous context of Title Vll litigation, where an employee may claim that action was taken
against her for a discriminatory reason or in retaliation for her complaining about discrimination,
the court of appeals has abandoned the analysis premised on the employee first making a prima
facie case. lnstead, the inquiry has been defined as follows:

Lest there be any lingering uncei“tainty, we state the rule clearly: In
a Title Vll disparate-treatment suit where an employee has suffered
an adverse employment action and an employer has asserted a
legitimate, non-discriminatory reason for the decision, the district
court need not~and should not-decide whether the plaintiff
actually made out a prima facie case under McDonnell Douglas.
Rather, in considering an employer’s motion for summary
judgment or judgment as a matter of law in those circumstances,
the district court must resolve one central question: Has the
employee produced sufficient evidence for a reasonable jury to find
that the employer’s asserted non-discriminatory reason was not the
actual reason and that the employer intentionally discriminated
against the employee on the basis of race, color, religion, sex, or
national origin?

Brady v. Office of the Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008) (emphasis in
original).

l cannot possibly find, particularly when the Board has the burden of establishing
contempt by clear and convincing evidence, that l can resolve the intensely fact-bound issue of
whether KRMC’s justification was pretextual without hearing from the KRMC officials who
made the decision. 1 would no more decide that case now than 1 would take a case from a jury
merely because the employer offered a justification and the employee presented evidence that it
was a pretext. Resolution of that issue will have to wait the presentation of the evidence and the

cross-examination of the witnesses.

21

E. Food Trays and Call Offs

KRMC also seeks summary judgment as to two policies it adopted without collective
bargaining, one dealing with who would distribute the food trays to patients as between two
groups of employees, certified nursing assistants ("CNAs") and dietary personnel, and a second
policy concerning "cal1ing off" nurses. The latter seems to mean that lCU nurses would be told
not to report for duty (being "called off’) when the census (number of patients) in the lCU went
below a certain level. §e_e KRMC SJM Memo at 29-36.

The issue presented is whether these policies are "terms and conditions of employment"
subject to mandatory collective bargaining under the National Labor Relations Act, 29 U.S.C. §§
l58(a)(5) and 158(d). The Supreme Court has indicated that Congress intended that the NLRB is
to have primary responsibility to interpret these terms, and its determination is to be upheld if
"reasonably defensible." Ford Motor Co. v. NLRB, 441 U.S. 488, 496-97 (1979) (NLRB
determination that in-plant food services and prices~e.g., cafeterias and vending machines~were
terms and conditions of employment subject to collective bargaining upheld). _Yz_a§o_ §

Nuclear Olerating Co. v. NLRB, 524 F.3d 1350, 1357 (D.C. Cir. 2008); Microimage Display

Div. ofXidex Ccgg. v. NLRB, 924 F.2d 245, 253 (D.C. Cir. 1991) (timing oflunch breaks).

KRMC correctly points out that the NLRB has determined that a unilateral change in the
terms and conditions of employment constitutes an unfair labor practice only when the change is

material, substantial, and significant. §e_e KRMC SJM at 30, citing ln re Crittenton Hosp. and

Local 40, Office and Prof”l Emps. lnt’l Union, AFL-CIO, 342 N.L.R.B. 686 (2004) (policy as to

wearing acrylic/artificial nails not a material, substantial, and significant change in terms and

conditions of employment).

22

F__T _

Obviously, and as the Board has held, the materiality of a change is "measured by the
extent to which it departs from the existing terms and conditions affecting employees."
Crittenton Hosp., 342 N.L.R.B. at 686 (quoting S. Califomia Edison Co., 284 N.L.R.B. 1205 n.l,

enforced 852 F.2d 572 (9th Cir. 1988)).

KRMC argues that the CNAs had already been passing out food trays, and that it had a
standing practice of calling off nurses when there was a low census. §e_e KRMC SJM Memo at
29, 35. Thus, under that logic, there was no substantial change at all by the adoption of what the
NLRB characterizes as unilateral changes without bargaining

But, as the NLRB points out, it is certainly true that a change in work schedules has been
considered a subject of mandatory bargaining NLRB SJM at 51-52, citing Beverly Health &

Rehab. Svcsg lnc. v. NLRB, 297 F.3d 468, 479-83 (6th Cir. 2002).

lt would appear, at least on the record developed to date, that there is a genuine issue of
material fact as to whether these changes were material, substantial, and significant. First, while
it is not perfectly clear, it appears from KRMC’s submission that while other employees at one
point shared the responsibility of passing out the food trays, the change made it the CNAs’
exclusive responsibility.

Second, while KRMC may have had a call off policy, l cannot say, for example, whether
the change created a dramatic or minimal impact on the number of hours the affected nurses
worked. Obviously, a dramatic reduction in the number of hours they worked would certainly be
materia1. All of this requires a fuller explication of the record than 1 now have, and l will deny

both sides summary adjudication.

23

IV.

CONCLUSION

A separate Order accompanies this Memorandum Opinion.

john l\/\.
Faccio|a

JOHN M. FACClOLA
UNITED STATES MAGISTRATE JUDGE

Digitally signed by john M. Faccio|a
DN: c=US, st=DC, ou=District of
Columbia,
emai|=John_I\/\._Facclo|a@dcd.uscour
ts.gov, o=U.S. District Court, District
of Columbia, cn=)ohn M. Facciola
Date: 201 l .0l .l4 09:3 7:42 -05'00'

24